Restituton Revival v. WISD
















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-248-CV

     RESTITUTION REVIVAL, 
     AN UNINCORPORATED RELIGIOUS 
     ASSOCIATION,
                                                                              Appellant
     v.

     WACO INDEPENDENT SCHOOL DISTRICT,
     AN INDEPENDENT SCHOOL DISTRICT,
                                                                              Appellee
 

From the County Court at Law No. 1
McLennan County, Texas
Trial Court # 20011267 CV1
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      This is an appeal of a condemnation proceeding.  Neither party filed objections to the special
commissioner’s findings, and the trial court entered the findings in a judgment.  See Tex. Prop.
Code Ann. §§ 21.018 & 21.061 (Vernon 1984).  It is well settled that a judgment which a court
renders on the basis of an award to which there have been no objections is the judgment of a
special tribunal and is not, therefore, a judgment from which an appeal will lie.  Rose v. State, 497
S.W.2d 444, 445 (Tex. 1973); Pearson v. State, 315 S.W.2d 935, 938 (Tex. 1958); Patrick Media
Group, Inc., v. Dallas Area Rapid Transit, 879 S.W.2d 375, 376-77 (Tex. App.—Eastland 1994,
writ denied).  Absent any objections to the commissioner’s findings, we have no jurisdiction to
entertain this appeal.  See Patrick, 879 S.W.2d at 377.
      The appeal is dismissed.
 
                                                                   TOM GRAY
                                                                   Justice

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
      (Chief Justice Davis not participating)

Dismissed
Opinion delivered and filed October 15, 2003
[CV06]